873 F.2d 1439Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jean McDANIEL, Plaintiff-Appellant,v.Mary Sue TERRY, individually and in her official capacity;James Moore, individually and in his official capacity;Lane Kneedler, individually and in his official capacity;Gail Marshall, individually and in her official capacity;William Hauser, individually and in his official capacity;Cleo Powell, individually and in her official capacity;Defendants-Appellees.
No. 88-3864.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 13, 1989.Decided:  April 14, 1989.

Jean McDaniel, appellant pro se.
David C. Kohler (Christian, Barton, Epps, Brent & Chappell);  H. Aubrey Ford, III, Phillip B. Morris (Browder, Russell, Morris & Butcher), for appellees.
Before DONALD RUSSELL, SPROUSE and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Jean McDaniel appeals from the district court's order denying relief on her sexual harassment and employment termination claims under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm the summary judgment on the reasoning of the district court.  McDaniel v. Terry, C/A No. 87-594-R (E.D.Va. April 25, 1988).  We affirm the dismissal of the claims regarding defendant Moore because the allegations of sexual harassment occurred more than two years prior to the filing of the complaint and are therefore barred by Virginia's two-year statute of limitations on personal injury claims.  Va. Code Ann. Sec. 8.01-243(A).  Finally, we affirm the dismissal of the claim that Moore made disparaging remarks about McDaniel to her future supervisor because these remarks had no discernible affect on her employment.   Fisher v. Flynn, 598 F.2d 663, 665-66 (1st Cir.1979).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.